DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: “a combination of logic gates functioning as AND-gate” in lines 12-13 should be either “functioning as an AND-gate” OR “function as AND-gates” for further clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, “the corresponding column select” in line 14 lacks antecedent basis; and “the corresponding row select” in line 15 lacks antecedent basis.
Claims 2-9 are rejected for their dependency on claim 1.

Regarding claim 7, “a memory unit” in line 2 lacks antecedent basis and should be either “the memory unit” OR “each memory unit.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al. (USPGPub 20160003946 A1) in view of Tran (USPGPub 20180217117 A1) and Dominguez Castro et al. (USPGPub 20150358571 A1).
Regarding claim 1, Gilliland teaches a light detection and ranging ("Lidar") sensor unit, comprising a light signal source (106) (see figure 8, pulsed laser transmitter 106; and see ¶7 for further details); a two-dimensional array of a plurality of light sensitive detectors (116) converting impinging light into an electronic signal (see figure 8, detector array 116; and ¶40, The first embodiment provides a 128×128 or 128×64 detector array 116 of light detecting elements situated on a single insulating sapphire substrate which is stacked atop a readout integrated circuit 118 using a hybrid assembly method); a readout integrated circuit (118) comprising a plurality of memory units (306), wherein each memory unit (306) comprises an input connected to an output of one of the light sensitive detectors (116) for receiving the electronic signal of the light sensitive detector (116) (see figure 15, readout IC 118 having sampling structure 294 which has a plurality of analog memory cells 306 (i.e. memory units)), and a processing unit (134) (see figure 8, object tracking processor 134). However, Gilliland fails to explicitly teach each memory unit further comprising at least one array with at least one column and at least one row of analog memory cells with one column select line per column and one row select line per row for sampling the electronic signal received, and each analog memory cell comprising an AND-gate or a combination of logic gates functioning as AND-gate, a first input of the AND-gate being connected to the corresponding column select line and a second input of the AND-gate being connected to the corresponding row select line to select the analog memory cell for writing and reading. 
However, Tran teaches each memory unit further comprising at least one array (200) with at least one column and at least one row of analog memory cells (220) with one column select line (216) per column and one row select line (212) per row for sampling the electronic signal received (see figure 5; ¶86, the OSM memory device includes a memory cell array constructed over a substrate and the substrate includes a silicon-on-insulator (SOI) wafer. In the memory cell array, first signal electrodes (word lines) for selecting rows and second signal electrodes (bit lines) for selecting columns are arranged to intersect at right angles; and ¶26, The nano-elements bond to preselected spots on the gold electrodes and self-assemble to form a regular array of resistors, capacitors, inductors, acoustic emitters, acoustic sensors, light emitters, light sensors, among others), and wherein the memory cells are for writing and reading (¶75, Writing to the bit is accomplished by applying a polarized voltage pulse through a nanocircuit element. A positive pulse will pull the SMM and a negative pulse will push the SMM. The bistable nature of the bit will result in the SMM staying in the positioned end when the pulse is removed since that is where the energy is lowest. To read the bit, another nanocircuit element is biased with a VREAD voltage. If the SMM is present in the detection end, it supplies the necessary energy levels for current to resonantly tunnel across the junction to the ground voltage (in a fashion analogous to a resonant tunneling diode) resulting in a first stable state being read; and see ¶75-¶76 for further details). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gilliland to incorporate the teachings of Tran to further include an array of memory cells because arrays of OSMs can be used in combination with semiconductor structures to replace solid state memory systems or alternatively the OSMs can be deposited on a disk platter to achieve high density disk drive. The OSM molecules can be used for spin-based molecular electronics devices as well (Tran ¶81), allowing the device to be used in a multitude of applications as well as having more memory storage. However, the combination fails to explicitly teach each analog memory cell comprising an AND-gate or a combination of logic gates functioning as AND-gate, a first input of the AND-gate being connected to the corresponding column select line and a second input of the AND-gate being connected to the corresponding row select line to select the analog memory cell.
However, Dominguez Castro teaches the analog memory cell (710) comprising an AND-gate (740) or a combination of logic gates functioning as AND-gate, a first input of the AND-gate (740) being connected to the corresponding column select line and a second input of the AND-gate (740) being connected to the corresponding row select line to select the analog memory cell (710) (see figure 7, control module 710 (i.e. memory cell) having AND gate 740; and ¶96, The shift register 720 has an input (In1) for receiving a signal from the previous pixel in the column and an input (In2) from the one-bit memory 730. The shift register 720 has further an input for clock signal CLK_S and an input for clock signal CLK_R. The clock signal CLK_S controls (provides timing for) shifting of the ROI indication values to the following pixels. The clock signal CLK_R controls (provides timing for) sampling the content of the one-bit memory in input In2. This is done globally for all the pixels of the array. Moreover, the shift register 720 includes an output (out) which outputs a first value when the pixel belongs to ROI and a second value different from the first value when the pixel does not belong to the ROI. The first value may be logic “1” and the second value may be logic “0” or vice versa. The signal outputted may be input to the AND gate 740 as described above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gilliland and Tran to incorporate the teachings of Dominguez Castro to further include an AND gate in the memory cells because [t]his enables reading-out of only the pixels belonging to the region of interest (Dominguez Castro ¶95), allowing the device to run more efficiently. 
Regarding claim 2, Gilliland as modified by Tran and Dominguez Castro teaches the Lidar sensor unit according to claim 1, wherein each light sensitive detector of the array (Gilliland 116) is a photodiode (Gilliland, ¶42, The detector array 116 may be an array of avalanche photodiodes, capable of photoelectron amplification).
Regarding claim 3, Gilliland as modified by Tran and Dominguez Castro teaches the Lidar sensor unit according to claim 1, wherein each memory unit (Tran 200) comprises at least 128 analog memory cells (Tran 220) (Gilliland, ¶40, The first embodiment provides a 128×128 or 128×64 detector array 116 of light detecting elements situated on a single insulating sapphire substrate; and note that there are the same number of memory cells as light sensors, therefore there are over 128 memory cells).
Regarding claim 4, Gilliland as modified by Tran and Dominguez Castro teaches the Lidar sensor unit according to claim 1, wherein each analog memory cell (Gilliland 306) comprises a capacitance device for storing an analog signal (Gilliland, ¶62, the storage capacitor serving as analog memory cell 306 charges rapidly to the voltage present).
Regarding claim 5, Gilliland as modified by Tran and Dominguez Castro teaches the Lidar sensor unit according to claim 1, wherein the processing unit comprises a trigger circuit (Gilliland 286) for generating row clock pulses and column clock pulses to sequentially select the row select lines and the column select lines (Gilliland, ¶60, After a programmable delay through delay circuit 288, the state of circular selector 300 is frozen by the logic transition of trigger circuit 286 output if the unit cell is being operated in TRIGGER mode. Prior to the detection of a received pulse by trigger circuit 286, the sample clock 290 causes the state of circular selector 300 to advance, enabling one of the sampling control outputs S1-S3, which in turn causes a sampling of the input amplifier 284 output by one of the sampling gates 304. The number of transitions of sample clock 290 is counted by counter 296, as the circular selector 300 outputs a logic transition to counter 296 for every cycle of the sampling clock after the release of the active low reset line 298. Circular selector 300 may cycle through outputs S1-S3 in order, or may have a different sequence, depending on the programming. A second circular selector 300, and sample clock 290 may operate in parallel, along with counter 296, analog sampling gates 304 and analog memory cells 306. The combination of sample clock 290, counter 296, circular selector 300, sampling gates 304, and memory cells 306 may be termed a unit cell sampling structure 294).
Regarding claim 6, Gilliland as modified by Tran and Dominguez Castro teaches the Lidar sensor unit according to claim 1, wherein the array (Tran 200) of analog memory cells (Tran 220) comprises at least one additional row or one additional column of analog memory cells and a corresponding row select line or column select line (Tran, see figure 5; ¶86, the OSM memory device includes a memory cell array constructed over a substrate and the substrate includes a silicon-on-insulator (SOI) wafer. In the memory cell array, first signal electrodes (word lines) for selecting rows and second signal electrodes (bit lines) for selecting columns are arranged to intersect at right angles; and ¶26, The nano-elements bond to preselected spots on the gold electrodes and self-assemble to form a regular array of resistors, capacitors, inductors, acoustic emitters, acoustic sensors, light emitters, light sensors, among others).
Regarding claim 9, Gilliland as modified by Tran and Dominguez Castro teaches the Lidar sensor unit according to claim 1, wherein the Lidar sensor unit is part of an advanced driver assistance system (Gilliland, see figure 1; ¶37, A duplex radio link 82 may also be connected to CPU 80, and may communicate directly with other vehicles 14, 28 in close range, sharing position, speed, direction, and vehicle specific information to facilitate collision avoidance and the free flow of traffic; and see ¶37 for further details).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al. (USPGPub 20160003946 A1) in view of Tran (USPGPub 20180217117 A1) and Dominguez Castro et al. (USPGPub 20150358571 A1) as applied to claim 1 above, and further in view of Gold et al. (USPGPub 20190073442 A1).
Regarding claim 7, Gilliland as modified y Tran and Dominguez teaches analog memory cells (Tran 220) (Tran, see figure 5). However, the combination fails to explicitly teach a list of at least one address of a defective analog memory cell of a memory unit.
However, Gold teaches a list of at least one address of a defective analog memory cell (503) of a memory unit (501) (¶88, the system/testing device may identify the fault as being in the memory buffer. As shown in block 321, the system will use electronic component identification (ECID) information (see block 315) that is extracted from the manufacturing test log data (see block 303) to identify the memory buffer that is at fault. The system will then map that faulty memory buffer to a particular integrated circuit (IC) memory on the wafer/die from which it came. For example, assume that a failed memory buffer 206 was the memory buffer IC 503 shown in the map 501 of defective buffer memory ICs on a wafer/die. That is, the map 501 is a map of 1) buffer memory ICs that failed and 2) the location on the wafer/die from which the failed buffer memory ICs were cut).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gilliland, Tran, and Dominguez Castro to incorporate the teachings of Gold to further include finding the location of defective memory cells because mapping/addressing where the most errors occur can lead to optimization of wafer and die production in the future.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al. (USPGPub 20160003946 A1) in view of Tran (USPGPub 20180217117 A1) and Dominguez Castro et al. (USPGPub 20150358571 A1) as applied to claim 1 above, and further in view of Silverbrook (U.S. Patent No. 9137397 B2).
Regarding claim 8, Gilliland as modified by Tran and Dominguez Castro teaches a processing unit (Gilliland 134) configured to read/write data (Gilliland, see figure 8; and Tran, ¶75, Writing to the bit is accomplished by applying a polarized voltage pulse through a nanocircuit element. A positive pulse will pull the SMM and a negative pulse will push the SMM. The bistable nature of the bit will result in the SMM staying in the positioned end when the pulse is removed since that is where the energy is lowest. To read the bit, another nanocircuit element is biased with a VREAD voltage. If the SMM is present in the detection end, it supplies the necessary energy levels for current to resonantly tunnel across the junction to the ground voltage (in a fashion analogous to a resonant tunneling diode) resulting in a first stable state being read; and see ¶75-¶76 for further details). However, the combination fails to explicitly teach wherein the processing unit comprises a read/write FIFO protocol to sequentially write and read the analog memory cells of each memory unit.
However, Silverbrook teaches wherein the processing unit (188) comprises a read/write FIFO protocol to sequentially write and read the analog memory cells of each memory unit (see figure 5, ALU 188; and col. 29, lines 2-7, Inside the ALU 188 are a number of specialized processing blocks, controlled by a microcode program. The specialized processing blocks include: Read Block 202, for accepting data from the input FIFOs Write Block 203, for sending data out via the output FIFOs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gilliland, Tran, and Dominguez Castro to incorporate the teachings of Silverbrook to further include processing using FIFO protocol because it is known for its speed in processing, allowing for a more efficient device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878